Title: To Benjamin Franklin from Samuel Cooper, 20 November 1783
From: Cooper, Samuel
To: Franklin, Benjamin


          
            My dear Sir,
            Boston Novr 20th. 1783
          
          I never in all my Life wrote a Letter with half the Difficulty of this— Sick in my Chamber, attended by two Physicians &c. But I could not allow the Chevr. de Bonne leave without bringing to you my warmest Thanks for introducing to the Acqaintance of a Gentleman of such fine Talents & promising Abilities. You seem to speak of him as designed for the Service of his Country in America somehow in the Consular Line.
          This is an important Line indeed; and upon many Accounts. I can write no more at present, but as soon as my Health is restored I will write and do all in my Power to aid the Views of the Chevr, and His Friends who appear so very respectable, as far as Prudence will allow. Pray write me what you think proper on the Subject.
          Your’s in every Sense
          
            Saml. Cooper
            His Excellency Benjn. Franklin Esqr.
          
         
          Endorsed: The last Letter from my dear Friend Dr Cooper, who dy’d in January following
          Notation: Saml. Cooper, Nov. 20 1783.—
        